Citation Nr: 0416271	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  99-23 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder.  

3.  Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and his uncle


ATTORNEY FOR THE BOARD

William W. Berg, Counsel


INTRODUCTION

The veteran served on active duty from January 1979 to 
January 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, that denied entitlement to service 
connection for residuals of frozen feet, post-traumatic 
stress disorder, an acquired psychiatric disorder other than 
post-traumatic stress disorder, and residuals of a head 
injury.  

In June 2003, the Board by separate decision denied service 
connection for residuals of frozen feet and ordered further 
development of the evidence with respect to the other issues.  
Thereafter, the veteran's case was sent to the Board's 
Evidence Development Unit (EDU) to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a) because 38 C.F.R. § 19.9(a)(2) denied 
appellants "one review on appeal to the Secretary" when the 
Board considered additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the VA 
General Counsel issued a precedent opinion that concluded 
that DAV did not prohibit the Board from developing evidence 
in a case before it, provided that the Board did not 
adjudicate the claim based on any new evidence it obtained 
unless the claimant waived initial consideration of such 
evidence by first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development through the Board's EDU.  

In light of the Federal Circuit's decision and other policy 
considerations, however, VA determined that VBA would resume 
all development functions.  Aside from the limited class of 
development functions that the Board was statutorily 
permitted to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a) 
(West 2002), all evidence development would be conducted at 
the RO level.  

Thus, when this matter was previously before the Board in 
December 2003, it was remanded for additional development and 
issuance of a supplemental statement of the case, if 
appropriate.  Following the requested development, the RO in 
April 2004 continued its denial of the claimed benefits.  The 
matter has been returned to the Board for final appellate 
consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained to the extent 
possible.  

2.  It is not shown that the veteran has post-traumatic 
stress disorder as a result of the claimed in-service 
stressors.  

3.  An acquired psychiatric disorder other than post-
traumatic stress disorder was not present in service or until 
many years thereafter and is not shown to be related to 
service or to an incident of service origin.  

4.  It is not shown that the veteran has residuals of a head 
injury as a consequence of trauma in service; the head injury 
in service was an acute and transitory episode that resolved, 
leaving no residual disability.  


CONCLUSIONS OF LAW

1.  Post-traumatic stress disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

2.  An acquired psychiatric disorder other than post-
traumatic stress disorder was not incurred in or aggravated 
by service, and schizophrenia may not be presumed to have 
been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2003).  

3.  The veteran does not have residuals of a head injury that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decision, the statement of the case, a Board remand, and 
supplemental statements of the case, the veteran has been 
informed of the evidence necessary to substantiate his claims 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The Board notes that only after the initial rating decision 
denying the claims did the RO provide notice of the veteran's 
rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096.  However, this appeal has been extensively developed 
and is ripe for decision.  The Board is of the opinion that 
no useful purpose would be served by remanding the case to 
the RO for a de novo adjudication of the claims herein 
addressed in order to attempt to redress the fact that the 
timing of the notice did not follow the precise sequence 
suggested by the provisions of the VCAA.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  Remanding the case for 
this purpose would exalt form over substance without any true 
benefit accruing to the veteran.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

Although the Court in Pelegrini indicated that the VCAA and 
its implementing regulations require that VA request that the 
claimant provide any evidence in his or her possession that 
pertained to the claim, a VA General Counsel Precedent 
Opinion rendered in February 2004 held that 38 U.S.C. § 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

A.  Psychiatric disability, including post-traumatic stress 
disorder

Although service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
service, 38 U.S.C.A. § 1131, it must be shown that any 
current disability is related to service or to an incident of 
service origin.  The United States Court of Appeals for the 
Federal Circuit has held that "a veteran seeking disability 
benefits must establish . . . the existence of a disability 
[and] a connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000) (emphasis added).  See D'Amico v. West, 209 F.3d 1322, 
1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000) (to the same effect).  

The veteran's service medical records show that complaints or 
findings referable to any psychiatric disorder, including 
post-traumatic stress disorder, were not noted when he was 
examined for service entrance in September 1978.  In December 
1980, the veteran was seen at a service clinic with the 
concern that he had a dual personality.  It was reported that 
when clarified, "he agreed that he was confusing some 
dichotomies (reality vs. fantasies) as opposed to having dual 
personality."  He was returned to duty.  

A mental status examination conducted in December 1981 was 
unremarkable.  When the veteran was examined for separation 
later that month, complaints or findings of psychiatric 
abnormality were not noted.  

During a VA hospitalization from August to October 1992, a 
lengthy history of alcohol abuse, as well as substance abuse, 
was elicited.  An evaluation for the Substance Abuse 
Treatment Program (SATP) on the day of admission showed that 
the veteran claimed alcohol as his "drug of choice," said 
that he was counseled about his drinking in service, and 
admitted having had a number of DUI's.  He also admitted 
having had blackouts from drinking.  (A VA medical evaluation 
in February 1997 found no seizure disorder.)  On an 
evaluation during hospitalization, the veteran reported that 
he had been having hallucinations for the past three years of 
seeing and talking to his deceased grandmother.  A CT scan of 
the head in September 1992 was normal.  However, tests for 
syphilis during hospitalization were positive, and a medical 
consultation culminated in a pertinent diagnosis that the 
veteran probably had early syphilis.  The Axis I diagnoses on 
discharge were alcohol dependence, nicotine dependence, 
cocaine abuse, and cannabis dependence in remission; organic 
hallucinosis was to be ruled out.  No diagnosis was entered 
on Axis II.  Axis III contained a diagnosis of primary 
syphilis.  

The earliest documented evidence of a psychiatric disorder 
other than post-traumatic stress disorder was on evaluation 
in the VA mental health clinic in November 1992, when the 
diagnostic impressions were major depression, and alcohol 
dependence by history with possible organic hallucinosis by 
history.  

Neuropsychological testing by VA in January 1993 found that 
the veteran was severely depressed and had cognitive and 
memory impairments.  The veteran was found disabled by the 
Social Security Administration (SSA) in March 1993 based on a 
primary diagnosis of psychoactive substance dependence 
disorders and a secondary diagnosis of affective disorders.  
On a psychiatric evaluation conducted in September 1996 for a 
Social Security disability determination it was indicated 
that the veteran probably had alcohol-related dementia, but 
it was also felt that he could have schizophrenia, "which is 
also a dementing process."  A disability determination for 
SSA in October 1996 found that the veteran was disabled due 
primarily to chronic brain syndrome.  His disability was 
found to have begun in August 1992.  

VA psychiatric examinations in March 1999 and February 2004 
culminated in diagnoses on Axis I of post-traumatic stress 
disorder, and alcohol dependence in partial remission.  A 
psychiatric disorder other than post-traumatic stress 
disorder was not diagnosed.  Thus, the record is entirely 
devoid of any competent evidence showing the presence of a 
psychiatric disorder other than post-traumatic stress 
disorder until more than a decade following the veteran's 
separation from service.  Furthermore, the record is entirely 
devoid of any competent evidence attributing a psychiatric 
disorder other than post-traumatic stress disorder to service 
or to any incident in service.  The veteran, as a layperson, 
is not competent to diagnose a psychiatric disorder or to 
attribute such a disorder to service, as this requires 
medical expertise.  See Stadin v. Brown, 8 Vet. App. 280, 284 
(1995), and cases cited therein.  Compensation may not be 
paid for primary alcohol or substance abuse, even if it 
originated in service.  38 U.S.C.A. §§ 105(a), 1131 (West 
2002); Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).  

In the absence of evidence attributing psychiatric disability 
other than post-traumatic stress disorder to service, a basis 
upon which to establish service connection for an acquired 
psychiatric disorder other than post-traumatic stress 
disorder cannot be identified.  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2003); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  Id.  

VA examinations in March 1999 and February 2004 culminated in 
diagnoses on Axis I of post-traumatic stress disorder; and 
alcohol dependence, in partial remission.  

Because it is undisputed that the veteran did not serve in 
combat, credible supporting evidence is needed to verify the 
stressors supporting the diagnosis of post-traumatic stress 
disorder.  

The VA psychiatric examiner in February 2004 based his 
diagnosis of post-traumatic stress disorder on three 
stressors claimed by the veteran: (1) being hit over the head 
with a cue stick in a bar fight; (2) witnessing a motor pool 
being blown up; and (3) witnessing his friend dying in his 
arms in a motor vehicle accident.  

The veteran's personnel records show that he served with the 
498th Support Battalion in Germany from May 1979 to May 1981.  
The veteran claimed several stressors.  He alleged that his 
best friend, SP4 "James Grantt," died in his arms as a 
result of injuries sustained in a motor vehicle accident.  
The veteran claimed that he was following him in his motor 
vehicle and that he was supposed to be in his friend's motor 
vehicle but changed his mind.  Although the veteran was 
serving in Germany at the time that one PFC Joe L. Grant died 
from injuries received in a motor vehicle accident there in 
May 1980, there is no evidence that the veteran knew PFC 
Grant, was present when he was involved in the fatal motor 
vehicle accident, or comforted him until he died.  The 
veteran claimed that he had to take 30 days leave following 
the death, but he did not have the correct rank or first name 
of his best friend who died in the accident.  Moreover, the 
veteran claimed that he was assigned to the 498th Signal 
Battalion while stationed in Germany; his personnel records 
show that he was in fact assigned to the 498th Support 
Battalion.  (The veteran served in the 121st Signal Battalion 
after his return to the United States.)  

The veteran claimed that in 1980 or 1981, a motor pool next 
to him exploded resulting in at least eight military 
casualties and numerous bodies and body parts being strewn 
throughout the area.  However, the RO's search of available 
databases failed to verify that this event happened.  The RO 
researched military deaths in Germany for 1980 and 1981.  
Although 421 deaths were reported, there were no reports of 
multiple deaths on any one date due to explosions, burns, 
weapons fire or other traumatic events, except from a 
helicopter incident.  The RO noted that the information 
provided by the veteran was simply too vague to be capable of 
independent verification.  

Neuropsychological testing shows that the veteran has 
cognitive impairments and a faulty memory, which would appear 
to be consistent with his lengthy history of alcohol and 
substance abuse.  His primary disability rendering him 
unemployable for SSA purposes is chronic brain syndrome.  

The veteran also claimed that he was hit on the head with a 
pool cue or other object during an incident at a bar.  
Although this incident is reflected in the veteran's service 
medical records, those records show that he sustained a 
relatively minor laceration.  It is not shown that the 
incident resulted in a loss of consciousness, 
hospitalization, or chronic loss of memory.  The neurologic 
examination of February 2004 determined that the head injury 
was minor and did not result in chronic residuals.  

The fact that the veteran could not remember details of the 
head trauma when examined by VA in March 1999 is significant, 
since "[t]he essential feature of Post[-]traumatic stress 
disorder is the development of characteristic symptoms 
following exposure to an extreme traumatic stressor."  
Diagnostic and Statistical Manual of Mental Disorders 424 
(4th ed. 1994) (emphasis added).  Even if the head injury in 
service were found to be sufficiently extreme for this 
purpose, it does not follow that it triggered current 
symptoms of post-traumatic stress disorder.  This is because 
an essential feature of the diagnosis is that the traumatic 
event is persistently reexperienced.  See Id. at 428.  
Moreover, "[f]lashbacks in
Post[-]traumatic stress disorder must be distinguished from 
illusions, hallucinations, and other perceptual disturbances 
that may occur in Schizophrenia, other Psychotic Disorders, 
Mood Disorder with Psychotic Features, a delirium, Substance-
Induced Disorders, and Psychotic Disorders Due to a General 
Medical Condition."  Id. at 427 (emphasis added).  

The veteran's history of alcohol and substance abuse was so 
profound that a diagnosis of Korsakoff-like dementia was 
entertained by the psychiatric examiner for SSA in 1996.  
Korsakoff's syndrome is a syndrome of anterograde and 
retrograde amnesia with confabulation associated with 
alcoholic or nonalcoholic polyneuritis, currently used 
synonymously with "amnestic syndrome."  Dorland's 
Illustrated Medical Dictionary 1633 (28th ed. 1994).  
Although the psychiatric examiner noted the veteran's 
military service on examination in September 1996, the 
veteran did not mention any of his claimed stressors, 
including the head injury, and kept on deferring to his 
spouse to answer questions because he could not answer such 
questions as whether he was receiving disability or how long 
he had been receiving it.  The findings of the psychiatric 
examiner for SSA are more consistent with the entire evidence 
of record, including the findings of the VA neurologic 
examiner in February 2004, than are the diagnoses of post-
traumatic stress disorder rendered by VA examiners in 1999 
and 2004.  Indeed, the VA examiner in March 1999 noted that 
the veteran mentioned that he had been hit on the head in 
Germany but acknowledged that he "is unable to give details 
about it."  The examiner stated that the veteran was "very 
vague giving history and kept saying 'I don't know' to most 
questions but when pushed was able to give answers and was 
able to describe events."  The examiner seems, however, to 
have reached a diagnosis of post-traumatic stress disorder 
with some reluctance.  Although the veteran described 
stressors essentially identical to those elicited on VA 
psychiatric examination in February 2004, the examiner 
stated: "He does give a history of PTSD though the stressors 
seem to be not too significant."  The examiner noted that 
although the veteran claimed that he had serious problems 
dealing with his symptoms, "[t]hese symptoms are very 
subjective at this time, and his GAF of 55 is primarily 
related to his substance abuse and not as much to PTSD which 
is his secondary diagnosis."  

The Board observes that the VA examiner in February 2004 did 
not mention the neuropsychological testing showing the 
veteran's cognitive impairments and faulty memory and did not 
note the findings of the psychiatric examiner for SSA or the 
fact that SSA had found the veteran unemployable primarily as 
a consequence of chronic brain syndrome.  The examiner in 
February 2004 reported that the veteran "has been having 
intrusive thoughts about these events [his reported 
stressors] and reports having nightmares every three to four 
days and wakes up sweating."  The veteran also reported 
having flashbacks related to traumatic events during service 
four to five times a week.  The examiner failed to note that 
the veteran reported on VA neuropsychological testing in 
January 1993 that the had been involved in a motor vehicle 
accident in 1984 and had sustained head trauma and 
unconsciousness.  "I was out for a long time," he said.  

However, the examiner also reported that the veteran was 
first seen by a psychiatrist while at Fort Riley, Kansas in 
1982, when he just "flipped out" and tried to kill a guy 
because the veteran thought that he had said something to 
him.  The veteran reported being admitted to the psychiatric 
ward in 1982.  He said that he had been seeing a psychiatrist 
"back and forth" since then.  There is no evidence 
whatsoever that the veteran "flipped out" while at Fort 
Riley, that he was hospitalized for psychiatric treatment in 
1982 (he was separated from service on January 29, 1982), or 
that he saw a psychiatrist between 1982 and 1992.  

Although post-traumatic stress disorder has been diagnosed, 
the Board concludes that two of the stressors claimed to 
support the diagnosis have not been verified.  The Board 
further concludes that a link between current symptoms and 
the in-service head injury is not established by the medical 
evidence, as the diagnoses are predicated on an incomplete 
review of the record and are incompatible with that record.  
See Wilson v. Derwinski, 2 Vet. App. 16, 20-21 (1991) (an 
opinion relating a current disability to service has more 
probative value when it takes into account the records of 
prior medical treatment so that the opinion is a fully 
informed one); Corry v. Derwinski, 3 Vet. App. 231, 234 
(1992) (Board has a plausible basis to reject a physician's 
"conjecture" that a disability was acquired as a result of 
service where relevant treatment reports dating back a number 
of years were not mentioned by the physician rendering the 
opinion).  

In rejecting a diagnosis of post-traumatic stress disorder as 
a consequence of the head injury in service, the Board also 
rejects the diagnosis of alcohol abuse secondary to post-
traumatic stress disorder rendered when the veteran was 
hospitalized by VA in May and June 1998.  The hospital report 
shows that the only stressor then mentioned was being struck 
in the back of the head with a pool cue with resultant 
amnesia of a week's duration.  

The Board emphasizes that it is not rejecting the diagnosis 
of post-traumatic stress disorder because it is substituting 
its own judgment for that of the examiners.  Rather, the 
Board concludes that the diagnosis of post-traumatic stress 
disorder was based on an incomplete review of the record that 
did not take into account or even mention much contrary 
evidence.  In these circumstances, the Board accords greater 
weight to the conclusions of the examiner for SSA and the 
other evidence of record showing that the veteran's current 
psychiatric problems are not attributable to service, as this 
conclusion is much more consistent with the evidence of 
record as a whole.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997) (Board has fact-finding authority to assess 
the quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

Accordingly, the Board finds that a preponderance of the 
evidence is against the claim for service connection for 
post-traumatic stress disorder.  It follows that the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
54-58 (1990).  

B.  Residuals of a head injury

The service medical records show that in August 1979, while 
serving in Germany, the veteran was brought to a service 
clinic by ambulance after being struck on the back of the 
head by an unknown object, allegedly by a local national, 45 
minutes before.  An examination revealed a loss of about 10 
cubic centimeters of blood from a laceration on the back of 
the head about 11/2 inches in length.  Loss of consciousness 
was not reported.  A head injury (laceration) was assessed.  
When seen in the clinic about five and a half hours later, it 
was noted that he had a 4-centimeter open laceration on the 
back of the head.  The veteran did not know his date of birth 
and claimed that he did not know his name that morning until 
he looked at his ID card.  The assessment was laceration.  

When the veteran was seen in the service clinic later in 
August, he complained of bilateral headaches since his injury 
four days earlier.  A physical examination revealed no 
neurologic deficits.  The assessment was headaches of unknown 
etiology, possibly "post injury."  

The veteran was seen at a service clinic in August 1980 with 
complaints that included dizzy spells several times a day 
since being struck in the head a year previously.  The 
pertinent assessment was dizzy spells, and the veteran was 
referred to the medical officer for evaluation, which was 
normal.  

In September 1981, the veteran was seen at a service clinic 
on an emergency basis following a fall after giving blood 
resulting in a laceration of the lateral border of the right 
upper eyelid.  A neurologic examination revealed no 
pathological signs.  Loss of consciousness secondary to mild 
hypovolemia secondary to giving blood was pertinently 
assessed.  

The veteran's separation examination in December 1981 was 
completely negative for complaints or findings referable to a 
head injury.  

As noted above, the veteran had a lengthy history of alcohol 
and substance abuse.  When hospitalized by VA in August 1992, 
it was reported that he had his first drink at the age of 11 
and began drinking regularly at the age of 20 "and consumed 
for about 12 years at a pint of liquor per day."  (The 
veteran was born in November 1958.)  "Lately," it was 
reported, "he has been drinking a case of beer a day.  His 
last drink was on the day of admission."  It was further 
reported that the veteran used marijuana from 1978 to 1991 
and cocaine from 1980 until the day of admission, although he 
said he used cocaine only once every six months.  

As suggested above, neuropsychological testing in January 
1993 suggested a moderate to severe degree of generalized 
cognitive-adaptive impairment and significant impairment of 
memory functioning.  Severe headaches were diagnosed on Axis 
III on VA psychiatric examination in February 2004.  However, 
a VA neurologic examination at that time did not associate 
any cognitive or memory impairments, or headaches, with 
service or any head trauma sustained in service.  The 
examiner, who reviewed the record including the service 
medical records, indicated that the veteran probably 
sustained a concussion in August 1979 but thought it was 
extremely unlikely that he sustained any permanent memory 
disorder or any residual of the in-service head injury.  The 
examiner remarked that he doubted that the veteran's 
headaches, dizziness, depression or cognitive problems were 
related to a head injury that occurred nearly 25 years 
previously.  The examiner said that any such association 
would be highly unusual.  The examiner noted that the 
veteran's records showed that he had a history of alcohol 
abuse and had had at least four DUI's, although his current 
remission suggested to the examiner that the etiology of any 
cognitive disorder would have to be found elsewhere.  

Although the veteran contends that he has had memory problems 
since being hit on the head in service with what he thought 
was a cue stick, the examiner said that he found little 
documentation of a persistent memory disorder that began in 
or about 1979.  Although the veteran also claims that he has 
had chronic headaches and occasional dizzy spells, apparently 
since service, the record fails to document any continuity of 
symptomatology since the head injury in service to link the 
in-service trauma with the veteran's current complaints.  38 
C.F.R. § 3.303(b).  See Stadin v. Brown, 8 Vet. App. at 284 
(a claimant is capable of providing evidence of 
symptomatology but, as a layperson, is not capable of opining 
on matters requiring medical knowledge, such as the condition 
causing the symptoms).  In the absence of a continuity of 
symptomatology or a competent medical opinion attributing the 
veteran's current complaints to his head trauma in service, 
there is no basis for finding that he has residuals of an in-
service head injury.  Such symptoms as were noted in service 
are thus shown to have been acute and transitory and to have 
resolved, leaving no residual disability.  38 C.F.R. § 
3.303(b).  

The evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder, is denied.  

Service connection for residuals of a head injury is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



